El Juez Asociado Señoe. Todd, Je.,
emitió la opinión del tribunal.
La Compañía de Ferrocarriles de Puerto Rico que desde el año 1903 había inscrito en el Registro de la Propiedad de San Juan, Sección Primera, la concesión o franquicia del fe-rrocarril de San Juan a Ponce, vía Areeibo, Camuy, Agua-dilla, Mayagüez y Yauco, solicitó en junio 24 de 1941 del Re-gistrador de la Propiedad de San Juan, Sección Segunda, lo siguiente:
“... Le acompaño certificación literal de la inscripción sexta, vigente por sustitución de la primera, de la finca número 1093, inscrita al folio 186 del tomo 26 de San Juan, como punto de arranque, expedida por el Hon. Eegistrador de la Propiedad de San Juan, Sección Primera, relativa a la concesión o franquicia del ferro-carril de San Juan a Ponce, vía Areeibo, Camuy, Aguadilla, Maya-güez y Yauc.o, adquirida por la Compañía de los Ferrocarriles de Puerto Eico, a los fines de que se sirva hacer las inscripciones de referencia de dicha concesión en los libros de los ayuntamientos de Bayamón, Toa Baja, Dorado y Vega Baja, pertenecientes a la demar-cación del Eegistro bajo su digno cargo y por cuyos territorios atra-viesa el citado ferrocarril, en la extensión que se hace constar en la adjunta escritura Núm. 31, otorgada en San Juan de Puerto Eico, ante el notario, Ledo. Cayetano Coll y Cuchí, el 5 de septiembre de *4171911, entre Mr. George Yillard, en representación de la American Railroad Company of Puerto Rico y don Francisco de Paula Acuña, en representación de la Compañía de los Ferrocarriles de Puerto Rico; enclavando asimismo en los territorios que atraviesa dicho camino de hierro, las estaciones y demás obras integrantes del mismo ferrocarril, según resulta de la otra escritura que se acompaña, la número 32, otorgada en San Juan de Puerto Rico, el 14 de septiembre de 1911,, ante el mismo notario y entre las mismas partes, y cuyas edificaciones usted, señor Registrador, se servirá incluir en las citadas inscripciones de referencia, todo con arreglo a lo que disponen los artículos 69, 70, 71 y 72 del Reglamento de la Ley Hipotecaria. Tratándose, como se trata de una sola finca, cuya inscripción primordial extensa consta,, como ya se ha dicho, al folio 202 vuelto del tomo 26 de San Juan,, finca Núm. 1093, inscripción 6a., se acompañan con la presente un sello de 50 centavos, por los derechos de presentación, según arancel',, un sello de 50 centavos por los derechos que dispone el Código Político y $2 adicionales en sellos por los derechos que devenguen las operaciones de las inscripciones o anotaciones que aquí se solicitan. (Central Cambalache v. Registrador, 52 D.P.R. 797; Baetjer v. Registrador, 57 D.P.R. 175).”
El registrador suspendió la inscripción solicitada a vir-tud de la siguiente nota:
“Entendiendo el Registrador que suscribe que la suma de tres dólares, consignada en sellos de Rentas Internas, no es suficiente para poder inscribir el derecho que se interesa con este documento, en uno solo de los cuatro términos municipales Bayamón, Toa Baja, Dorado y Vega Baja que corresponden a la demarcación de este Registro, sino la suma de 23 dólares, como inscripción concisa, con-forme al número 5 de la sección 22 de la ley 32 de 1917, ya que se considera la concesión de ferrocarriles como una sola finca, teniendo para ese caso resuelto la Hon. Corte Suprema de Puerto Rico (52 D.P.R. 797) que sólo se cobre un derecho, requirió al Ledo, don Federico Acosta Velarde para que depositase la diferencia a lo que se negó, suspendo la inscripción solicitada y extiendo nota al margen del asiento 130 del Diario 194, que durará 120 días, de acuerdo con lo dispuesto en la ley 39 de 1928, que enmendó la sección 24 de la que asignó sueldos a los Registradores de la Propiedad, aprobada en 1904. Cancelados dos sellos de 50 cts. cada uno, por derecho número 1 arancel y Código Político. San Juan, Puerto Rico, junio 27 de 1941.”
*418No conforme la compañía interpuso el presente recurso.
En el caso de Central Cambalache v. Registrador, 52 D.P.R. 797, citado por el registrador en su nota se resolvió, según aparece del sumario, lo siguiente:
“El que a virtud del régimen interior de los registros una finca agrupada que se extienda por tres municipios del territorio del mismo registro haya que registrarla en tres tomos separados, no autoriza al registrador para exigir el pago de derechos arancelarios como si se tratara de tres fincas y de tres derechos distintos.”
La aplicación que pueda tener la doctrina establecida en este caso al de autos está cumplida pues es un hecho admi-tido que la franquicia de la recurrente ya fue inscrita en el Registro de San Juan desde el año 1903 y se cobraron los derechos correspondientes. Los artículos 69 y 71 del Regla-mento de la Ley Hipotecaria disponen que:
“Artículo 69. — Las concesiones de los caminos de hierro, canales y demás obras públicas de igual índole podrán inscribirse en cual-quier tiempo, presentando para ello el título en que se hubiere hecho la concesión definitiva de la obra, sea ley, real disposición o escritura pública, acompañando los demás documentos que determinen o modi-fiquen los derechos otorgados al concesionario.”
“Artículo 71. — La inscripción de las concesiones de que trata el artículo 69 deberán hacerse en el registro de la propiedad a que corresponda el punto de arranque o cabeza del camino o canal, haciendo breve referencia de esta inscripción primordial en los demás registros cuyo territorio atraviese la obra pública, en los cuales, y en los libros correspondientes a los respectivos ayuntamientos, se hará constar la extensión superficial del terreno que ocupe y las con-diciones de los derechos reales que puedan ser de interés particular en aquellos distritos, sin necesidad en ningún caso de expresar los linderos de las propiedades colindantes, ni de la previa inscripción del terreno adquirido para la construcción del camino o canal.” (Itálicas nuestras.)
De acuerdo con estas disposiciones del Reglamento de la Ley Hipotecaria la inscripción de una concesión de un ca-mino de hierro sólo hay que hacerla en aquel Registro de la Propiedad a que corresponda el punto de arranque o cabeza de dicho camino, haciéndose breve referencia de dicha ins-*419erupción primordial en los demás Registros cuyo territorio atraviese la obra pública en los libros de los ayuntamientos respectivos. En el caso de autos ya se hizo la inscripción primordial en el Registro de la Propiedad de San Juan, Sec-ción Primera, y lo qne se ha solicitado del Registrador recu-rrido es que haga constar en los libros de los ayuntamientos de Bayamón, Toa Baja, Dorado y Vega Baja una breve re-ferencia de dicha inscripción primordial. Al exigir el recu-rrido que la recurrente consigne $23 como derechos para la inscripción concisa en uno solo de los municipios menciona-dos lo hace basado en el inciso 5 de la sección 22 de la ley 32 aprobada el 30 de noviembre de 1917 ((2) pág. 309), que es el que fija el arancel que rige para las inscripciones o ano-taciones extensas o concisas. Dicho arancel exige que se pague por cada finca o derecho según su valor y es por una finca que tenga un valor de $30,001 a $40,000 que deben co-brarse $22. El otro dólar exigido corresponde al asiento de presentación y Código Político. Del documento presentado ante el Registrador recurrido aparece que ya se habían sa-tisfecho en el Registro de la Propiedad de San Juan, Sec-ción Primera $25 al inscribirse la concesión originalmente.
En los Comentarios a la Legislación Hipotecaria de Morell y Terry, tomo segundo, página 62, dicho autor hacé constar que “respecto a las concesiones de ferrocarriles, ca-nales y demás obras públicas, la Real Orden de 26 de febrero de 1867 y de acuerdo con ella el Nuevo Reglamento, deter-minan que se considera como una sola finca para el efecto de su inscripción, bajo un solo número, todo el camino de hierro, canal, etc.” T considerando todo el camino de hierro como una sola finca y una sola su inscripción, no deben cobrarse los derechos que exige el Registrador recurrido cuando ya se pagaron al hacerse la inscripción primordial. La doctrina del caso de Baetjer v. Registrador, 57 D.P.R. 175 es aplicable al de autos. Se trataba allí de una finca conocida con el nombre de “Eastern Sugar Estates” situada dentro de la *420jurisdicción de cuatro Registros de la Propiedad distintos. Se presentó en el Registro de la Propiedad de Caguas una escritura de cancelación de hipotecas constituidas sobre dicha finca y se cancelaron los sellos correspondientes computados a base de las cantidades totales envueltas. Al presentarse la misma escritura en el Registro de Humacao para que se prac-ticara la anotación concisa relacionada con la cancelación de las hipotecas en cuanto formaban parte de la finca situada dentro de la demarcación de dicho registro, el registrador suspendió la cancelación solicitada por no haberse acompa-ñado los derechos correspondientes en su totalidad como si se tratara de la misma cancelación ya efectuada en el otro re-gistro. Este tribunal, al revocar la nota recurrida, resolvió, según aparece del sumario, lo siguiente:
“Presentada en un registro la escritura de una hipoteca consti-tuida sobre una propiedad radicada en cuatro registros de la pro-piedad y cobrados en él los derechos ascendentes a una suma igual a la que se hubiera requerido si la parte de la finca hipotecada dentro de su distrito lo hubiera sido separadamente por el importe total de la hipoteca, otro registro no puede, al presentársele la escri-tura mencionada, exigir y cobrar una suma igual, obligando así al deudor a pagar cuatro veces lo que se le hubiera exigido pagar de haber distribuido la responsabilidad hipotecaria entre las varias partes de la finca radicadas en los distintos registros al otorgar la hipoteca, de existir algo en la ley a la fecha del otorgamiento que obligara a los acreedores y deudor hipotecarios a así hacerlo o convenirlo.”
Del documento presentado en el registro no aparece que se le diera a la concesión de la recurrente valoración alguna, de manera que el valor de $30,000 a $40,000 que le ha dado el recurrido no hemos podido comprobarlo. El inciso 12 de la sección 22 de la ley núm. 32 del año 1917 ((2) pág. 309, supra, dispone que “si el valor de cada finca o derecho no constase del título se cobrará por el valor oficial de la misma para la tasación.” Pero es que a la recurrente, de acuerdo con la Resolución Conjunta núm. 1 aprobada el 7 de mayo de 1927, (pág. 607), se le eximió del pago.de toda clase de contribuciones hasta el año 1942, de manera que su *421concesión o franquicia no figura con valor oficial alguno para fines de tasación. Es por esto que la recurrente sostiene que el arancel que puede aplicarse y con lo cual estuvo conforme en principio el registrador recurrido, es el inciso 4 de la sec-ción 22, supra, que dispone:
“Notas especiales, inscripciones y anotaciones. — Cuando por con-secuencia de la presentación no deba verificarse inscripción ni anota-ción y sí extender notas marginales para cada una de ellas, $0.50.”
Morell, al comentar el artículo 63 del Reglamento a la Ley Hipotecaria de España equivalente al artículo 71 nues-tro, explica a la página 168, en qué consisten las “inscrip-ciones de referencia” a que se refiere dicho artículo, así:
‘ ‘ Inscripciones de referencia. En los libros correspondientes a los Ayuntamientos o Secciones de todos los términos por donde atraviese la obra pública, ya del mismo Registro en que consta la inscripción primordial, ya de otros Registros distintos se han de extender bajo número especial breves inscripciones de referencia, en las que, con arreglo al art. 63 del Reglamento, sólo debe constar la naturaleza de la concesión (canal, vía férrea principal o secundaria o estratégica, tranvía,-línea telefónica, etc.), su nombre especial (de Isabel II, de San Jorge, etc., o línea de tal a tal parte, etc.), la fecha del título con las particularidades de su autorización y el libro, folio, número y Registro (Ayuntamiento y Registro debe ser) en que la inscripción primordial se ha practicado (fecha, firma y honorarios).
De acuerdo con una interpretación liberal del arancel vi-gente en Puerto Rico (ley 32 de 1917, supra) consideramos que el único inciso aplicable al caso de autos, como sostiene la recurrente, es el número 4, supra, ya que las inscripcio-nes breves de referencia a que hace mención el artículo 71 del Reglamento, supra, no pueden considerarse ni como ins-cripciones extensas o concisas, y aun considerándose, ya los derechos correspondientes fueron satisfechos al hacerse la inscripción primordial en el Registro de la Propiedad de San Juan, Sección Primera.

Se revoca la nota recurrida y ordena las inscripciones de referencia solicitadas.

El Juez Asociado Sr. De Jesús no intervino.